Title: To George Washington from Brigadier General Henry Knox, 28 July 1780
From: Knox, Henry
To: Washington, George


					
						Dear Sir,
						Camp at Pracaness, 28 July 1780.
					
					The great demand we probably shall have for musket cartridges the present campaign must induce every exertion to procure as adequate supplies as possible. We have at Fishkill, West Point, and with the spare stores of this army, materials sufficient for six hundred thousand. I therefore take the liberty to propose that one hundred men be immediately set to work at Fishkill, or West Point, as shall be most convenient, and to request that Your Excellency would please to direct Gen. Howe to order seventy or eighty infantry and about twenty artillery men at this business. I have written particularly to Col. Lamb, commanding Officer of artillery at West Point, On this subject, who will direct the detail of the affair.
					Enclosed is a return of all the lead and musket cartridges I know of, and the places where they are deposited, by which you will be able to see at one glance how unequal the numbers are to the probable services of a siege. I have the honor to be, with the highest respect, Your Excellency’s most obedient servant
					
						H. Knox
					
				